20-10389-smb            Doc 67      Filed 11/25/20 Entered 11/25/20 14:49:05           Main Document
                                                 Pg 1 of 5



TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, as Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
Tel (212) 216-8000
Scott S. Markowitz, Esq.
Deborah J. Piazza, Esq.
Robert A. Wolf, Esq.
Michael Brownstein, Esq.
smarkowitz@tarterkrinsky.com
dpiazza@tarterkrinsky.com
rwolf@tarterrkinsky.com
mbrownstein@tarterkrinsky.com

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 In re:
                                                                Chapter 7
 de GRISOGONO, U.S.A. INC.,
                                                                Case No.: 20-10389 (SMB)
                                     Debtor.

 -----------------------------------------------------------x

             CHAPTER 7 TRUSTEE’S REPORT OF PRIVATE SALE TO
      SURYA CAPITAL LLC OF CERTAIN JEWELRY AND WATCH INVENTORY

         Deborah J. Piazza, of full age, hereby declares as follows:

         1.        I am the Chapter 7 trustee in the above-referenced estate.

         2.        On November 23, 2020, the Court entered an order (the “Sale Order”) [Dkt. No.

64] approving a motion (the “Motion”) [Dkt. No. 52] seeking authority to approve the private

sale of certain jewelry and watch inventory of the Debtor’s estate comprised of twenty (20) items

of jewelry and watches (a list of the items is annexed hereto as Exhibit “A”) (the “Assets”) to

Surya Capital LLC (“Surya Capital”) free and clear of all liens, claims and encumbrances in

accordance with that certain sale agreement dated October 28, 2020 (the “Sale Agreement”).

The Sale Agreement and Sale Order required a payment of $150,000 with respect to which




{Client/086384/1/02242145.DOC;1 }
20-10389-smb            Doc 67      Filed 11/25/20 Entered 11/25/20 14:49:05     Main Document
                                                 Pg 2 of 5



$15,000 was deposited with the Trustee by Surya Capital upon the execution of the Sale

Agreement.

         3.        The closing on the sale of the Assets took place on November 23, 2020. At the

closing, I received a wire of $135,000 which when coupled with the $15,000 deposit which was

previously wired represents the purchase price pursuant to the Sale Agreement and the Sale

Order.

         4.        I submit this report of sale to technically comply with Bankruptcy Rule 6004(f)

which requires a statement of the property that was sold, the name of the purchaser, and the price

received for the property that was sold.


Dated: New York, New York
       November 25, 2020
                                                              s/ Deborah J. Piazza
                                                              DEBORAH J. PIAZZA




{Client/086384/1/02242145.DOC;1 }                  2
20-10389-smb   Doc 67   Filed 11/25/20 Entered 11/25/20 14:49:05   Main Document
                                     Pg 3 of 5



                                  EXHIBIT A
         20-10389-smb        Doc 67     Filed 11/25/20 Entered 11/25/20 14:49:05              Main Document
                                                     Pg 4 of 5


LOT                                                       DESCRIPTION
                                                 WATCHES
      New Retro White Gold set with diamonds with Crown, Sapphire Crystal Case Back, Dial Set w Diamonds, Arabic Numerals
1                                              Set with Black & White Diamonds
      New Retro White Gold Case set with Baguette Cut Blue Sapphires and Crown at 12 o'clock, Sapphire Crystal Case Back, Off
2                                        White Dial Set with Baguette Cut Blue Sapphires
        Luna S01 Pink Gold Set w 162 White Diamonds 7.5ct, Off White Guilloche Dial, Arabic Numberals and Dauphin Hands,
3                                         White Galuchat Strap, Water Resistant 3 ATM
                                                  NECKLACES
 4                                  B101109, White Gold, 20 grams, 177 White Diamonds 3.5ct
 5                                        Pink Gold, 31.30 grams, 60 White Diamonds .4ct
 6                                                            B88494
                                                   BROOCH
 7                       White Gold, 25.50 grams?, 211 White Diamonds 10.2ct, 143 Black Diamonds 13.4ct
                                                  EARRINGS
 8                                       White Gold 33.50 grams, 444 White Diamonds 7ct

 9        Gypsy White Gold 13.65 grams, Titanium 11.2 grams, 202 White Diamonds 10.25ct, 212 Black Diamonds 13.35ct
10                                      Pink Gold, 24.80 grams, 310 White Diamonds 4.8ct
                                                  BRACELETS
11                                                    White Gold, Diamonds
12                               Pink Gold, 44.80 grams, 19 Emeralds 2.60ct, 22 Turquoises 61.50ct
13                             White Gold, 15.90 grams, 13 White Diamonds .95ct, 5 Onyx Balls 6.5ct
14                                 Allegra 5 White Gold 48.55 grams, 117 White Diamonds 3.65ct
15                                  B102402, Pink Gold, 140 grams, 126 White Diamonds 9.65ct
16                                      Pink Gold, 51.40 grams, 103 White Diamonds 3.6ct
          20-10389-smb        Doc 67     Filed 11/25/20 Entered 11/25/20 14:49:05    Main Document
                                                      Pg 5 of 5


LOT                                                        DESCRIPTION
                                                     RINGS
17    Pink Gold, 19.10 grams, 177 White Diamonds 7.65ct, 9 Pink Opal Drops 11.50ct
18    Pink Gold, 21.50 grams, 56 White Diamonds .60ct
19    Pink Gold, 34.15 grams, 153 White Diamonds 3.8ct
20    White Gold, 7.4 grams, 4 Onyx Balls 5ct, 11 White Diamonds .7ct
